Filed 10/16/15 Rosenberg v. Springpoint Senior Living CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


JORDAN ROSENBERG,
         Plaintiff and Appellant,
                                                                     A142709
v.
SPRINGPOINT SENIOR LIVING, INC.                                      (San Francisco City & County
et al.,                                                              Super. Ct. No. CGC-10-505893)
         Defendants and Respondents.


                                                             I.
         This is the second appeal from judgments entered in favor of certain respondents
following the trial court’s grant of motions to dismiss appellant’s underlying complaint
based on a lack of personal jurisdiction. The first appeal, Rosenberg v. Springpoint
Senior Living, Inc., Case No. A133504, was decided by this court in a nonpublished
opinion filed on February 6, 2013 (Rosenberg I). We affirmed because of appellant’s
failure to comply with several fundamental rules of appellant procedure, including the
failure to: “(1) present legal analysis and relevant supporting authority for each point
asserted, with appropriate citations to the record on appeal (Duarte v. Chino Community
Hospital (1999) 72 Cal. App. 4th 849, 856); (2) support references to the record with a
citation to the volume and page number in the record where the matter appears; and
(3) state the nature of the action, the relief sought in the trial court, the judgment or order
appealed from, and summarize the significant facts, but limited to matters in the record
(Cal. Rules of Court, rule 8.204(a)(1)(C), (2)(A), (C)).” (Rosenberg I, at p. 1.)


                                                             1
       In this second appeal, appellant has once again failed to comply with these
aforementioned rules of appellate procedure, requiring that we affirm the judgment below
on these grounds. In so doing we reiterate what we attempted to convey in our first
opinion, that these rules “are not mere technical requirements, but important rules of
appellate procedure designed to alleviate the burden on the court by requiring litigants to
present their cause systematically, so that the court ‘may be advised, as they read, of the
exact question under consideration, instead of being compelled to extricate it from the
mass.’ ” (Landa v. Steinberg (1932) 126 Cal. App. 324, 325.)” (Rosenberg I, at pp. 1-2.)
       As in Rosenberg I, the unintelligible character of appellant’s briefs do not allow us
to discern what precise errors he is claiming were made in the trial court, and how he was
prejudiced by any such errors. Once again, “[w]e are not required to search the record on
our own seeking error. (Del Real v. City of Riverside (2002) 95 Cal. App. 4th 761, 768.)”
(Rosenberg I, at p. 2.)
       For these reasons, we affirm the trial court’s judgments.
                                             II.
       The judgments are affirmed. In the interests of justice, each side is to bear their
own costs on appeal.

                                                   _________________________
                                                   RUVOLO, P. J.

We concur:

_________________________
REARDON, J.


_________________________
STREETER, J.




                                             2